NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 BERTON G. TOAVS,                                 No. 15-17199

                   Plaintiff-Appellant,           D.C. No. 3:12-cv-00449-MMD-
                                                  WGC
   v.

 ROBERT BANNISTER; et al.,                        MEMORANDUM*

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Miranda M. Du, District Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Berton G. Toavs, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

       The district court properly granted summary judgment because Toavs failed

to raise a genuine dispute of material fact as to whether defendants Dr. Bannister,

Dr. Johns, or Dr. Mar were deliberately indifferent in treating Toavs’s medical

problems. See id. at 1057, 1060 (a prison official acts with deliberate indifference

only if he or she knows of and disregards an excessive risk to the prisoner’s health;

a difference in opinion is insufficient to establish deliberate indifference).

       The district court did not abuse its discretion in denying Toavs’s motion to

amend his complaint because Toavs failed to establish “good cause” for his delay

in seeking amendment, and amendment would have been futile. See Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 607, 609-10 (9th Cir. 1992) (setting

forth standard of review and “good cause” requirement to modify a scheduling

order); see also Chappel v. Lab. Corp., 232 F.3d 719, 725-26 (9th Cir. 2000) (“A

district court acts within its discretion to deny leave to amend when amendment

would be futile . . . .”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Toavs’s opposed motion to transmit physical exhibits (Docket Entry No. 11)

is denied.




                                           2                                     15-17199
Toavs’s request for costs, set forth in his opening brief, is denied.

AFFIRMED.




                                    3                                   15-17199